Watson, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked AFM (Comm. Spec’s Initials) by Commodity Specialist A. F. Manzella (Comm. Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 20 per centum ad valorem within item 726.20, TSUS, consist of horsehair which are claimed free of duty within item 186.55, TSUS.
That the merchandise the subject of this stipulation is the same in all material respects to the horsehair the subject of B. Feder v. United States, C.D. 2946, wherein the Court held that the involved merchandise was not violin bow hair.
That the record in C.D. 2946 be incorporated and made a part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be free of duty under item 186.55 of' the Tariff Schedules of the United States as horsehair, crude, sorted, treated, but not otherwise processed.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.